Citation Nr: 0622296	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-12 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to a higher initial rating for residuals of a 
right knee injury. 

2.  Entitlement to an increased rating for a total right knee 
arthroplasty, currently rated at 30 percent.

2.  Entitlement to a higher rating for left knee post-
operative arthroscopy with cartilage removal, currently rated 
at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel

INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

The veteran filed a claim for service connection for left and 
right knee disabilities in April 1998.  In a November 1998 
rating decision, the RO granted service connection for a left 
knee disability with a 20 percent rating and denied service 
connection for a right knee disability. The veteran properly 
appealed the denial of service connection for the right knee 
and the rating assigned for the left knee.

The RO never certified the appeal to the Board and in a March 
2000 rating decision, the RO decreased the rating for the 
left knee disability to 10 percent.  

In an October 2001 rating decision, the RO granted service 
connection for a right knee disability with a 10 percent 
rating, effective from April 1998, and declined to increase 
the 10 percent rating for the left knee.  

In July 2002, the veteran filed a claim for an increased 
rating for both knees.  

In an April 2003 SOC, the RO granted an increased rating for 
the right knee to 20 percent, effective from May 2002, and 
granted a separate 10 percent rating for instability of the 
right knee, effective from January 2003.

In June 2003, the veteran underwent a total right knee 
arthroplasty and, in a June 2003 rating decision, the RO 
granted a temporary 100 percent rating for the right knee, 
effective from June 2003; "closed" the separate 10 percent 
rating for instability of the right knee, effective from June 
2003; and granted a 30 percent rating for prosthetic 
replacement of the right knee, effective from August 2004.

In March 2004, the veteran withdrew his appeal for a higher 
initial rating for the left knee.

In a February 2005 rating decision, the RO increased the 
rating for the left knee to 20 percent, effective from 
October 2003.

In a June 2005 supplemental statement of the case, the RO 
denied earlier effective dates for the 20 percent rating for 
arthritis of the right knee and the 10 percent rating for 
instability of the right knee.  In fact, the veteran has 
never disagreed with the effective dates of any of the 
ratings for the right knee, only the ratings assigned.  
Consequently, no issues regarding effective dates are on 
appeal.

The issues have been recharacterized on the cover sheet to 
accurately reflect the appeals properly before the Board.


FINDINGS OF FACT

1.  The medical evidence of record for the right knee 
demonstrates pain on motion between April 1998 and May 2002, 
warranting no more than a 10 percent rating.  

2.  The medical evidence of record for the right knee 
demonstrates limitation of motion between May 2002 and June 
2003, warranting no more than a 20 percent rating. 

3.  The medical evidence of record for the right knee 
demonstrates slight recurrent subluxation or lateral 
instability between January 2003 and June 2003, warranting no 
more than a 10 percent rating.    

4.  Subsequent to the total right knee replacement in June 
2003, the medical evidence of record does not demonstrate 
chronic residuals consisting of severe painful motion or 
weakness in the right knee.

5.  The medical evidence of record for the left knee 
subsequent to October 2003 demonstrates traumatic arthritis 
warranting no more than a 20 percent rating.  


CONCLUSION OF LAW

1.  The criteria for an initial rating for the veteran's 
right knee disability greater than 10 percent prior to May 
2002; for a rating greater than 20 percent between May 2002 
and January 2003; and for a rating greater than 30 percent 
between January 2003 and June 2003 have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.40, 4.45, 4.55, 4.59, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2005).

2.  The criteria for a rating for the veteran's right knee in 
excess of 30 percent from June 2003 have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.40, 4.45, 4.55, 4.59, Plate II, 4.71a, Diagnostic Code 5055 
(2005).

3.  The criteria for a rating in excess of 20 percent from 
October 2003 for the veteran's left knee disability, 
subsequent to his arthroscopy with cartilage removal, have 
not been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 
3.321(b)(1), 4.10, 4.40, 4.45, 4.55, 4.59, Plate II, 4.71a, 
Diagnostic Codes 5258 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2005).   

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  A part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. § 4.40 (2005).  
Both limitation of motion and pain are necessarily recorded 
as constituents of a disability.  38 C.F.R. §§ 4.40, 4.45, 
4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

There is a distinction between a claim based on disagreement 
with the original rating awarded and a claim for an increased 
rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
an appeal of an initial rating, consideration must be given 
to "staged" ratings, i.e. disability ratings for separate 
periods of time based on the facts found.  Id. at 126.  The 
Board has considered staged ratings with respect to the right 
knee disability.

In rating the knee, there are numerous diagnostic codes that 
are potentially applicable, depending on the manifestations 
of the knee disability.  Some may be combined because they 
reflect distinct disabilities.  Some may not be combined 
because they merely reflect various diagnoses of the same 
disability.  38 C.F.R. § 4.14 (2005).

The right knee

There is no medical evidence of record of ankylosis, 
dislocated semilunar cartilage with locking, removal of 
semilunar cartilage, impairment of the tibia and fibula, or 
genu recurvatum at any point in time.  Consequently, 
diagnostic codes (DC) 5256, 5258, 5259, 5262 and 5263 are not 
for application for the right knee throughout the pendency of 
the appeal.

April 1998 to May 2002

There is no medical evidence of recurrent subluxation or 
lateral instability or limitation of extension during this 
time period.  Consequently, DC 5257 and 5261 are not for 
application during this time period and would not result in 
higher or separate disability ratings.

The initial rating assigned by the RO was 10 percent for 
traumatic arthritis, under DC 5010.  DC 5010 provides that 
the disability be rated in accordance with the provisions of 
DC 5003 for degenerative arthritis.  DC 5003 provides that 
arthritis established by X-ray findings is rated on the basis 
of limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved (in this case DC 
5260 for limitation of flexion).  When there is at least some 
limitation of motion, but it is not compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R.  
§ 4.71a, Diagnostic Codes §§ 5003, 5010, 5260.

A 10 percent rating for limitation of flexion under DC 5260 
requires limitation of flexion to be 45 degrees or less.  A 
20 percent rating requires limitation of flexion to be 30 
degrees or less.  A September 2001 VA examination record 
shows flexion of the veteran's right knee was limited to 90 
degrees because of pain.  He had crepitus noted on motion and 
patellar tenderness but no swelling.  His VA treatment 
records contain complaints of knee pain and show that he had 
a normal, independent gait, marked knee stiffness in the 
morning, and a five percent varus trend on standing.  A July 
1999 VA treatment record reflects flexion to 120 degrees 
while an August 2001 VA treatment record reflects flexion to 
135 degrees.  Accordingly, a compensable rating is not 
warranted under DC 5260 based on the veteran's limitation of 
function of the right knee.

As the medical evidence demonstrates only noncompensable 
limitation of flexion, a 10 percent rating for degenerative 
arthritis is the only rating warranted for this time period 
based on his X-ray findings of degenerative joint disease and 
pain.



May 2002 to June 2003

The RO assigned a 20 percent rating for traumatic arthritis 
effective from May 6, 2002, and awarded a separate rating for 
instability at a 10 percent rating, effective from January 
13, 2003.

A 20 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  The first evidence of instability was 
noted during a January 2003 VA orthopedic examination in 
which some varus instability was noted.  Similarly, at a May 
2003 VA examination, the provider noted some laxity with 
valgus stress, but no evidence of instability with rotator or 
anterior/posterior testing.  Thereafter, he underwent 
arthroscopic total knee arthroplasty in June 2003 without 
complications.  Sometime after his surgery, he underwent 
another VA examination in September 2004 in which the knee 
appeared ligamentously stable.  Further, at a January 2005 
examination, no instability was found.  Thus, since some 
instability was noted prior to surgery, but none was found 
post-surgery, a 10 percent rating more than adequately 
compensates the veteran for subluxation or instability 
pursuant to Diagnostic Code § 5257.
 
Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code 5260, a 30 percent rating is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.  VA examinations (September 
2002, January 2003, May 2003, September 2004, and January 
2005) show that, at most, the veteran's right knee has only 
been limited to 70 degrees.  A May 2002 VA treatment record 
indicates the veteran complained of occasional giving away of 
the knee when going down stairs and that his knee would 
"catch" at times and hurt.  In August 2002 he was still 
using a cane but the VA medical record indicates he had good 
flexion and minimal fusion and in September 2002 ambulation 
favored his right knee.  While the veteran had functional 
limitation of the right knee, his functional limitation did 
not approximate 15 degrees of flexion and a higher rating is 
not warranted.  

Full knee extension is to 0 degrees, and a 30 percent rating 
is warranted for limitation of extension to 20 degrees.  38 
C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Code 5261.  VA 
examination reports have noted extension within normal 
limits, or at most lacking one to two degrees, throughout 
this time period.  See May 2002 VA medical records; August 
2002 VA medical record (extension characterized as full, 
maybe lacking five degrees).  Thus, a higher rating for 
limited range of motion regarding extension is not warranted 
as well.  Moreover, as his functional limitation does not 
approximate extension limited to 10 degrees, a separate 
disability rating is also not in order.

In sum, prior to the veteran's total knee arthroscopy, he had 
some instability with his right knee and minimal limited 
range of motion concerning flexion.  However, post-surgery, 
his condition appeared to improve in that no instability was 
found and his range of motion concerning flexion remained 
minimal, and he had no signs of ankylosis or problems with 
extension.  Thus, a higher rating beyond 20 percent for this 
period is simply not warranted.

Period since June 2003

After his June 2003 right knee arthroplasty, the veteran 
received a 100 percent convalescent rating.  See June 2003 
rating decision.  In August 2003 a 100 percent evaluation was 
assigned for one year following implantation of a knee 
prosthesis as per Diagnostic Code 5055.  Id.  As the veteran 
was in receipt of a total disability rating for this period, 
the focus of the following analysis will be his disability 
picture beginning in August 2004.  While the veteran's had a 
history of degenerative joint disease, his total knee 
replacement is such that separate ratings based on the 
previous findings are no longer for application.  Regardless, 
the evidence subsequent to August 1, 2004, does not reveal 
the veteran had instability of his right knee and Diagnostic 
Code 5257 is not for application.  See January 2005 VA 
examination report (no instability of the right knee).  As 
indicated below, the veteran had motion of his right knee 
subsequent to his knee replacement and, as such, a higher 
disability rating based on ankylosis of the knee under 
Diagnostic Code 5256 is not warranted.

Subsequent to the one-year period, with intermediate degrees 
of residual weakness, pain or limitation of motion, the knee 
disability is to be evaluated by analogy to Diagnostic Code 
5256, 5261, or 5262, with a minimum evaluation of 30 percent.  
38 C.F.R. § 4.71a, Diagnostic Code 5055 (2005).  A 60 percent 
evaluation is assignable when there are chronic residuals 
consisting of severe painful motion or weakness in the 
affected extremity.  Id.  Here, the veteran was evaluated at 
the minimum 30 percent disability rating subsequent to the 
one-year period following his right knee surgery. 

The evidence does not reveal an overall disability picture of 
chronic right knee residuals of such severity that his right 
knee disability more closely approximates severe pain or 
severe weakness such that a 60 percent disability rating is 
warranted under Diagnostic Code 5055.  See 38 C.F.R. § 4.7 
(2005).  Instead, his VA treatment record contains complaints 
of pain mainly involving his left knee.  September 2004 VA 
medical records indicate his right knee was doing well and he 
ambulated without difficulties.  The records also indicate 
his knee was stable and there was no effusion.  The veteran 
indicated he occasionally had some pain, particularly with 
stairs, and upon examination his range of motion was zero to 
90 degrees.  The January 2005 VA examination report indicates 
he had extension to three degrees and flexion to 90 degrees 
and he did not require an assistive devise.  While the 
evidence shows some chronic residuals of the right knee, his 
disability picture does not approximate severe pain or severe 
weakness and a higher 60 percent rating is not warranted.

Nor is a higher disability rating warranted based on 
limitation of extension, limitation of flexion, or any 
combination thereof.  Diagnostic Codes 5260 and 5261 provide 
that a noncompensable evaluation is assignable for flexion 
limited to 60 degrees or extension limited to 5 degrees.  A 
10 percent evaluation is assignable for flexion limited to 45 
degrees or extension limited to 10 degrees.  38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2005).  As described 
above, the objective medical evidence of reflects that the 
veteran had normal extension of his right knee with 
occasional limitation to 2 degrees and limitation of flexion 
to 90 degrees when the degree of painful motion is 
eliminated.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The veteran's limitation of function, as limited by 
pain, does not warrant a disability rating in excess of 30 
percent under either Diagnostic Code 5260 or Diagnostic Code 
5261.  Moreover, as the veteran's functional limitation of 
extension is noncompensable and his functional limitation of 
flexion is also noncompensable, a combined rating also would 
not exceed 30 percent.

The left knee

The veteran was originally granted service connection for a 
left knee disability in November 1998 under Diagnostic Code § 
5259-5010.  He filed a claim for a higher evaluation on July 
5, 2002, and it was increased to 20 percent under Diagnostic 
§ Code 5258, effective October 30, 2003.  At 20 percent, the 
veteran has been granted the maximum schedular rating for 
Diagnostic Code § 5258, thus the remaining diagnostic 
criteria regarding the knee and functional loss due to pain 
will be considered.  

Since the veteran is already rated at 20 percent, an 
evaluation under Diagnostic Codes 5003 (arthritis), 5259 and 
5263 is inappropriate.  See 38 C.F.R. 4.71a (2005).  There is 
no evidence of ankylosis of the knee, or nonunion or malunion 
of the tibia and fibula, so and evaluation under Diagnostic 
Codes §§ 5256 and 5262 is also not warranted.  See 38 C.F.R. 
4.71a, Diagnostic Code §§ 5256 and 5262.

A 30 percent rating is assigned for moderate recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code § 5257.  However, during examinations and 
outpatient visits, the veteran's left knee has consistently 
demonstrated no instability or subluxation, thus, an 
evaluation under this Diagnostic Code is inappropriate as 
well.

Full knee flexion is to 140 degrees.  38 C.F.R. § 4.71a, 
Plate II.  Under Diagnostic Code § 5260, a 30 percent rating 
is warranted when flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code § 5260.   VA clinical 
examinations (September 2001, September 2002, May 2003, and 
January 2005) show that the functional limitation of the 
veteran's left knee has been limited, at most, to 70 degrees 
and a higher evaluation is inappropriate.  Full knee 
extension is to 0 degrees, and a 30 percent rating is 
warranted for limitation of extension to 20 degrees.  38 
C.F.R. §§ 4.71, Plate II, 4.71a, Diagnostic Code § 5261.  
During objective examinations, the veteran's extension has 
been routinely found as normal, ranging from negative 5 
degrees to 0 degrees.  He complained of pain and the January 
2005 VA examination report indicates he had additional 
limitation of function with repetitive use and duping flare-
sup.  However, based on his objective findings, even 
considering his additional limitation of function during 
flare-ups and on use, there was only minimal to mild 
limitation of function concerning flexion and no indications 
of abnormal extension such that higher ratings under 
Diagnostic Codes §§ 5260 and 5261 are not warranted.  Nor 
would a combination of ratings result in a higher rating.

Conclusion

The weight of the evidence is against the veteran's increased 
rating claims.  Regarding his right knee, as the weight of 
the evidence is against ratings in excess of those assigned, 
additional staged ratings are not warranted.  Moreover, while 
the veteran has a post-operative scar on his right knee, the 
evidence does not show and the veteran does not argue the 
scar is tender or limits function such that a separate 
disability rating is indicated.  See September 2004 VA 
medical record (surgical wound well-healed with a mild keloid 
formation), January 2005 VA examination report (noting well-
healed 7- to 8-inch incision with only mild tenderness in the 
middle portion of the scar).

Finally, while the veteran indicated that his knee 
disabilities caused difficulties with his getting in and out 
of a truck (he is a professional truck driver) and he had to 
be careful of his knees when he exercises, his disabilities 
do not present manifestations that could be regarded as 
presenting an exceptional or unusual disability and the 
evidence is not reflective of factors that take them outside 
of the norm.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the disabilities do not 
warrant referral for the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b) (2005).



Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2005).  

The veteran was notified by letters in January and March 2005 
of the evidence necessary to substantiate his increased 
rating claims, the evidence VA would seek, the evidence he 
was required to submit, asked to let VA know about any 
evidence or information in support of his claim, and 
requested to submit any evidence in his possession.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  While the veteran was provided with the type 
of information and evidence needed to substantiate his 
claims, he was not provided with notice of any effective date 
criteria.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Despite inadequate notice provided to the veteran on 
this latter element, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  To the 
extent that the weight of the evidence is against the 
increased rating claims, any questions as to any appropriate 
effective dates are rendered moot.  Under these 
circumstances, the Board considers VA's notice requirements 
are met and any issue as to the timing/completeness of the 
notice was harmless.  

VA has a duty to assist veterans with obtaining evidence 
necessary to substantiate the claim, and to provide a VA 
examination when necessary.  38 U.S.C.A. § 5103A (West 2002).  
The veteran's relevant VA treatment records are associated 
with the file.  There are no indications that relevant 
records exist that have not been obtained.  Several VA 
examinations were conducted; their reports were reviewed and 
are associated with the file as well.  38 U.S.C.A. § 5103A(d) 
(West 2002).  VA has satisfied its duties to notify and 
assist and additional development efforts would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet.  App. 540, 
546 (1991).


ORDER

Prior to June 9, 2003, entitlements to higher initial ratings 
for residuals of a right knee injury are denied.

On and after August 1, 2004, entitlement to an increased 
rating for residuals of a total right knee arthroplasty is 
denied.

An increased rating for left knee post-operative arthroscopy 
with cartilage removal is denied.






____________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


